Citation Nr: 0820106	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

American Defenders of Bataan and Corregidor, Inc. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service.  He died in December 
1972.  The appellant is advancing her appeal as the veteran's 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
May 2006.  A statement of the case was issued in June 2006, 
and a substantive appeal was received in July 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is attempting to reopen a claim of service 
connection for cause of death which is the subject of a prior 
final decision.  See generally 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).  

The  United States Court of Appeals for Veterans Claims 
(Court), in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claim to reopen.  VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  VA must consider the bases for the prior denial and 
notify the claimant of the type of evidence that would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board is unable to conclude that the 
letters sent to the appellant in July 2003 and January 2006 
by the RO comply with the judicial holding in Kent.  The 
aforementioned letters only provided the definition of "new 
and material."  Significantly, they did not provide notice 
identifying the reasons for the prior denial and the evidence 
missing that prevented the VA from awarding entitlement to 
service connection for the veteran's cause of death.

Further, with regard to Dependency and Indemnity Compensation 
(DIC) claims, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Here, the January 2006 letter 
only informed the appellant that to support a DIC claim, the 
evidence must show that the veteran died while on active duty 
or that the veteran died from a service-connected injury or 
disease.  The Board notes that the veteran was not service-
connected during his lifetime, and the appellant was not 
notified of the evidence and information required to 
substantiate a DIC claim based on non-service connected 
disabilities.  

The Board also notes a written communication received at the 
RO on May 2, 2006, (on yellow legal paper) which appears to 
be in a Tagalog dialect.  Appropriate action should be taken 
to have a translation of this document accomplished and 
placed in the claims file. 

Finally, of record is a VA Form 21-22 dated in July 2006 
appointing the American Defenders of Bataan and Corregidor, 
Inc. as the appellant's representative.  However, this was 
apparently submitted at the same time as the appellant's 
substantive appeal and it does not appear that any argument 
has been submitted by this organization in support of the 
appellant's appeal.  Appropriate action to clarify this 
matter is reasonable in light of the need to return the case 
to the RO for the other reasons discussed above. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice with an 
explanation as to the types of evidence 
needed to reopen her claim of service 
connection for cause of death in relation 
to the basis for the prior denial of the 
claim in keeping with the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Furthermore, the RO should 
comply with the Court's guidance in Hupp 
and provide notice and assistance to the 
appellant to include: an explanation of 
the evidence and information required to 
substantiate a DIC claim based on 
conditions not yet service-connected.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).    

2.  The RO should take appropriate action 
to have a translation made of the written 
communication (on yellow legal paper) 
received at the RO on May 2, 2006. 

3.  The RO should take appropriate action 
to clarify the matter of the appellant's 
representation by the American Defenders 
of Bataan and Corregidor, Inc.  If this 
organization is not actively representing 
appellants, then the appellant should be 
afforded the opportunity to appoint a 
different representative. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
cause of the death.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



